DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's RCE filled on 04/09/2021, with respect to the claims 1, 11, 16 and 21 have been fully considered and are persuasive. Therefore, the rejection have been withdrawn.
Reason for Allowance
Claims 1, 11, 16 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 11, 16 and 21, when considered as a whole, are allowable over the prior art of record. Specifically, prior art of record fail to clearly teach or suggest “searching, by the UE, for a discovery reference signal (DRS) associated with the Scell based at least on the information received in the RRC message, wherein said searching for the DRS further comprises decoding the DRS within a smaller bandwidth than the bandwidth of the channel, wherein the DRS contains information indicating a location of the channel within the carrier; and transmitting, from the UE, on the channel detected during the search based on the DRS.”
	The first closest prior art, Tabet et al. (US Pub. No.: 2015/0223243A1) discloses Apparatus and methods for time division multiplexing of radio frequency channels in unlicensed radio frequency bands by a wireless device in communication with a 
	The second closest prior art, Liu et al. (US Pub. No.: 2014/0334320A1) discloses Embodiments are provided for implementing network adaptation schemes, including small cell on/off adaptation and transmission power control. In an embodiment method for supporting network adaptation, a network component receives a discovery reference signal (DRS) from a network controller that is in a switch-off transmission mode. The network component then performs measurements according to the DRS, and reports the measurements to a network associated with the network controller. In return, the network component receives a radio resource control (RRC) signaling from the network. The RRC signaling includes configuration information allowing a connection between the network component and the network controller. The network component then connects with the network controller in accordance with the configuration information.

	The fourth closest prior art, Seo et al. (US Pub. No.: 2015/0003356A1) discloses a method whereby a base station transmits a demodulation reference signal in a wireless communication system, and the demodulation-reference-signal transmission method comprises the step of transmitting a reference-signal sequence mapped onto a resource element on a carrier wave, wherein the position of the resource element onto which the reference signal sequence has been mapped is set so as to respectively differ in accordance with one or more of: the carrier wave type; wherein a cell-specific reference signal has been transmitted; the multiplexing method; and the position of the resource block where the resource element is contained.
 1-30 are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARMESH J PATEL whose telephone number is (571)272-2690.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha D Banks-Harold can be reached on (571) 272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


DHARMESH J. PATEL
Examiner
Art Unit 2465



/DHARMESH J PATEL/Examiner, Art Unit 2465


/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465